918 F.2d 723
Kasib Tauheed BILAL, Appellant,v.O. DAVIS;  G. Hitz;  J. Williams, Lt.;  H. Glass, Appellees.
No. 89-2774.
United States Court of Appeals,Eighth Circuit.
Submitted Aug. 9, 1990.Decided Nov. 2, 1990.

Kasib Tauheed Bilal, pro se.
Leslie M. Powell, Asst. Atty. Gen., Little Rock, Ark., for appellees.
Before ARNOLD, JOHN R. GIBSON and WOLLMAN, Circuit Judges.
WOLLMAN, Circuit Judge.


1
Kasib Tauheed Bilal appeals pro se the district court's grant of summary judgment for the defendant Arkansas prison officials in this 42 U.S.C. Sec. 1983 action.  The district court held that Bilal did not have a first amendment right to be addressed only by his Muslim name and that defendants did not violate Bilal's due process rights by expelling him from disciplinary hearings after he refused to respond to his committed name.


2
Bilal failed to controvert Davis's attestation that he was not a member of the disciplinary committee at any time pertinent to Bilal's claims.  See Fed.R.Civ.P. 56(e).  Thus, we affirm the grant of summary judgment for defendant Davis.


3
We reverse the decision of the district court as to Bilal's first and fourteenth amendment claims against the remaining defendants, and we remand the case for further consideration in light of Salaam v. Lockhart, 905 F.2d 1168 (8th Cir.1990).


4
JOHN R. GIBSON, Circuit Judge, specially concurring.


5
I concur in the opinion of the court today because we are compelled to do so by Salaam v. Lockhart, 905 F.2d 1168 (8th Cir.1990).  I confess some unease with our decision in that case.  I believe, however, that remand is necessary, and after additional proceedings, if the case comes before us again, it will be time enough to consider whether or not it is desirable to consider en banc determination of this issue.